DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 7/16/2021. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damen et al., US 2016/0268599 (CN 105723547A).
Regarding claim 1, Damen et al., teaches a resin composition for a non-aqueous electrolyte secondary battery (abstract) comprising:
a vinylidene fluoride copolymer (abstract) having a constituent unit derived from vinylidene fluoride (abstract; 0027; 0048)  and a constituent unit derived from a fluorine-containing alkyl vinyl compound (0079-0080).


However, Damen et al., teaches the compound measured in accordance with ASTM D3418,
so the melting point of the vinylidene fluoride copolymer would be within the range of  50°C to 180°C.
Damen et al., does not teach a mass fraction Wa of the constituent unit derived from the fluorine-containing alkyl vinyl compound in the vinylidene fluoride copolymer, a degree of crystallinity Dc of the vinylidene fluoride copolymer, and a degree of amorphicity Da of the vinylidene fluoride copolymer satisfy Equation (1).
However, one of ordinary skill in the art at the time of the invention would adjust/modify the amounts of vinylidene fluoride and hexafluorophosphate added to the composition via experimentation. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Damen et al., teaches the mass fraction Wa of the constituent unit derived from the fluorine-containing alkyl vinyl compound in the vinylidene fluoride copolymer is 20 mass% or greater and 30 mass% or less (0122).
Regarding claim 3, Damen et al., teaches the fluorine-containing alkyl vinyl compound is hexafluoropropylene (0102; 0133).

a dispersion medium (0017; 0020; 0048; 0055), wherein the vinylidene fluoride copolymer (0048; 0124; 0163) having a primary particle size of less than 1 um (abstract; 0025) or 50 nm to 450 nm (0092).
Regarding claim 6, Damen et al., teaches a separator for a non-aqueous electrolyte secondary battery (abstract; 0237) comprising:
a separator film (0237); and a resin layer disposed on at least one surface of the separator film (0237), wherein the resin layer (0020; 0025) contains at least a solid content of the resin composition for a non-aqueous electrolyte secondary battery (0025).
Regarding claim 7, Damen et al., teaches a resin composition for an electrode mixture layer (abstract; 0019-0025) comprising:
the resin composition (0019-0025) for a non-aqueous electrolyte secondary battery (0012).
Regarding claim 8, Damen et al., teaches an electrode for a non-aqueous electrolyte secondary battery (0012) comprising:
a current collector (0014); and an electrode mixture layer disposed on the current collector (0014), wherein the electrode mixture layer contains a solid content of the resin composition for an electrode mixture layer (abstract; 0002; 0019).
Regarding claim 9, Damen et al., teaches a non-aqueous electrolyte secondary battery (0012) comprising:
a pair of electrodes (0237); and a separator disposed the electrodes (0237),

Regarding claim 10, Damen et al., teaches a non-aqueous electrolyte secondary battery (0012) comprising at least a pair of electrodes (0237),
wherein at least one of the pair of electrodes is the electrode for a non-aqueous electrolyte secondary battery (0237).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damen et al., US 2016/0268599 (CN 105723547A), in view of Morita et al., US 2010/0028768.
Regarding claim 5, Damen et al., does not teach the resin composition for a non-aqueous electrolyte secondary battery wherein the resin composition is a powder having an average secondary particle size of from 30 um to 200 um.
Morita et al., teaches a particle size of the inorganic material is larger than 10um (0116).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Morita into the teachings of Damen  because Morita teaches “the particle size control may be carried out by means of light pulverization, classification, etc. as the need arises. “ (0128).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727